ELECTRODE ASSEMBLY AND ELECTROCHEMICAL DEVICE COMPRISING ELECTRODE ASSEMBLY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 8/30/2021:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn.

Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-6 and 9-20 were rejected as unpatentable over Lee (US 2015/0162588) in view of Kim et al. (US 2015/0333311). Claim 7 was rejected as unpatentable over Lee in view of Abe (US 20120094184). Claim 21 was rejected as unpatentable over Lee and Kim as applied to claim 1, and further in view of Lee et al. (US 2013/0101885).
Lee discloses a content of inorganic particles contained in the second porous web layer with a heat resistant polymer as follows: [0062] In the case of a heat-resistant polymer with inorganic particles, or a mixture of a heat-resistant polymer and a swellable polymer with the inorganic particles, it is preferable that a content of the inorganic particles is in a range of 10 to 25 wt % for the whole mixture, when a size of the inorganic particles is between 10-100 nm. More preferably, a content of the inorganic particles is in a range of 10-20 wt % for the whole mixture, and a size of the inorganic particles is between 15-25 nm. [0063] In the case that a content of the inorganic particles is less than 10 wt % for the whole mixture, a film shape is not maintained, contraction occurs, and a desired heat-resistant property is not obtained. In the case that a content of the inorganic particles exceeds 25 wt % for the whole mixture, a spinning trouble phenomenon that contaminates a spinning nozzle tip provided in the second multi-hole nozzle pack 22 occurs, and the solvent quickly evaporates, to thus lower strength of the film. 
Paragraphs [0062] and [0063] of Lee. As shown above, Lee does not teach or render obvious the claimed weight ratio of the inorganic particles to the binder polymer is 70:30-95:5. That is, it would have not been obvious to one of ordinary skill in the art to modify the weight ratio of inorganic particles to binder in Lee with that of Kim, because Lee teaches away from using the claimed weight ratio of the inorganic particles to the binder polymer. Therefore, the claims are not rendered obvious over the combination of Lee and Kim at least because they do not disclose or render obvious each and every element of the claims. 
Moreover, one of ordinary skill in the art would not have had any motivation to combine Lee with Kim because Lee teaches the importance of a content of inorganic particles in a range of 10 to 25 wt% for the mixture of polymers and heat-resistant and swellable polymers, whereas Kim teaches a content of 30-99% volume (preferably 60-95% volume; see, e.g., paragraph [0053] of Kim).
As such, the Applicant has overcome rejections under 35 USC 103 which have been withdrawn and claims 1-7 and 9-21 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729